 

   

  

preter = ne os -

Case 1:20-cv-22050-FAM Document 6 Entered on FLSD Docket 07/20/2020 Page 1 of 1

RETURN OF SERVICE

 

UNITED STATES DISTRICT COURT
District of Florida

Case Number: 20-CV-22050-FAM

Plaintiff:

SISVEL INTERNATIONAL S.A. and SISVEL S.P.A
vs.

Defendant:

BLU PRODUCTS INC

For:

Jorge Espinosa
GRAY ROBINSON
333 SE 2nd Avenue
Suite 3200

Miami, FL 33431

Received by DLE Process Servers, Inc on the 13th day of July, 2020 at 4:28 pm to be served on BLU PRODUCTS INC c/o
Bernard L. Egozi as Registered Agent, 2999 NE 191st Street, Number 407, Aventura, FL 33180.

1, Asdrubal Santana, do hereby affirm that on the 14th day of July, 2020 at 1:00 pm, I:

served a CORPORATION by delivering a true copy of the Summons, Complaint for Patent
Infringement and Exhibits. at 2999 NE 191st Street, Number 407, Aventura, FL 33180 with
the date and hour of service endorsed thereon by me, to: Gale Tucker as Employee Authorized

for Bernard L. Egozi, REGISTERED AGENT on behalf of BLU PRODUCTS INC and
informing said person of the contents therein, in compliance state statutes.

| certify that 1 am over the age of 18 and have no interest in the above action.

 

Asdrubal epfaha

DLE Process Servers, Inc
936 Sw 1st Avenue

#261

Miami, FL 33130

(786) 220-9705

Our Job Serial Number: DLE-2020028504

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1c

 
 
  

PD a a oenae ewe
